Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 (directed to Invention III), which are non-elected without traverse.  Accordingly, claims 1-4 and 14-19 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In a phone interview with DAVID GOREN on 8/19/2022, applicant authorized examiner’s amendment to the claims. After the interview and upon further review of the specification, examiner discovered minor typographical errors in the specification; these minor typographical errors would be corrected by examiner’s amendment as indicated below.
The application has been amended as follows: 
Cancel Claims 1-4 and 14-19.
Amend Claim 6 as follows:
6. The platen shield cleaning system of claim 5, wherein the adapter further comprises a latch configured to be removably secured to a plug extending from [[a]] the platen.
Amend Claim 8 as follows:
8. The platen shield cleaning system of claim 5, [[wherein]] further comprising a plurality of springs interposed between the adapter and the sponge holder to urge the sponge into contact with the inner surface of the platen shield.
Amend Claim 9 as follows:
9. The platen shield cleaning system of [[claim 6]] claim 8, [[wherein]] further comprising a plurality of cotter pins to hold the plurality of springs to the adapter and the sponge holder.
Amend the Specification as follows:
at pg. 5 line 5: change “platen 26” to “platen 24”;
at pg. 5 line 8: change “axis 28” to “axis 25”;
at pg. 6 line 21: change “axis 28” to “axis 25”;
at pg. 7 line 30: change “face 102” to “face” (i.e., delete “102”);
at pg. 8 line 23: change “sponge holder 54” to “sponge holder 52”;
at pg. 8 line 24: change “sponge holder 54” to “sponge holder 52”;
at pg. 9 line 2: change “sponge holder 54” to “sponge holder 52” (for both instances).

Allowable Subject Matter
Claims 5-13 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or suggest the subject matter of claim 5, an independent claim. The most relevant prior art is YOSHIKAWA (Japanese Publication JP2006229100, as translated by Espacenet), which teaches a platen shield cleaning system comprising nozzles 31a-31d for ejecting a cleaning liquid onto the inner surface of platen shield 30 (see fig. 2, para. 0019-20).
But the prior art does not teach or fairly suggest “an adapter configured to be removably secured to a platen of a chemical mechanical polishing system,” which is interpreted under 35 USC 112(f) as requiring the structures of: a main body (see body 90) with a front face and a rear face (see pg. 7 line 21-22 & 29-30; see fig. 3-4); wherein the adapter’s rear face has a vertical recess (see recess 92) and a ridge (see ridge 102) (ridge is located at the top of the vertical recess) for latching the adapter onto a plug extending from the platen (see fig. 3-4; see specification at pg. 7 line 15-16 & 21-25, pg. 8 line 27-31); wherein the adapter’s front face has recesses (see recess 96) for holding springs that connect between the adapter and the sponge holder (see fig. 3-4; see specification at pg. 7 line 26-30, pg. 8 line 16 & 22-26). The 112(f) interpretation is proper under the three-prong analysis provided in MPEP § 2181.I.: (1) “adapter” is a generic placeholder; (2) the generic placeholder is modified by functional language (e.g., removably secured to a platen, connect to the sponge holder); and (3) the generic placeholder is not modified by sufficient structure for performing the claimed function.
Moreover, the prior art does not teach or fairly suggest “a sponge holder connected to the adapter and having an outer surface configured to receive a sponge and hold the sponge against an inner surface of a platen shield that surrounds the platen,” which is interpreted under 35 USC 112(f) as requiring the structures of: a backing piece (see piece 62) having an outer surface (see surface 64 in fig. 3; see specification at pg. 7 line 5-8) and a rear surface (see surface 106 in fig. 4; see specification at pg. 7 line 28-29); wherein the backing piece’s outer surface can couple with a sponge via weak adhesive layer (see specification at pg. 6 line 16-18) or by mechanical fasteners such as a hook and loop fixture (see specification at pg. 8 line 5-7); wherein the backing piece’s rear surface has compression pins (see pins 94) for compressing springs into the adapter (see fig. 3-4; see specification at pg. 7 line 28-30), and each compression pin has a vertical slit for coupling with a fastener (e.g., cotter pin) that’s accommodated in a void of the adapter (see fig. 3-4; see specification at pg. 7 line 26 to pg. 8 line 2). The 112(f) interpretation is proper under the three-prong analysis provided in MPEP § 2181.I.: (1) “holder” is a generic placeholder; (2) the generic placeholder is modified by functional language (e.g., connect to the adapter, receive a sponge, hold the sponge against an inner surface of a platen shield that surrounds the platen); and (3) the generic placeholder is not modified by sufficient structure for performing the claimed function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714